Title: From Thomas Boylston Adams to John Quincy Adams, 10 April 1808
From: Adams, Thomas Boylston
To: Adams, John Quincy



Dear Brother
Quincy 10th: April 1808

I received your favor of the 30th: ult. on the 7th: current and also the pamphlet containing the documents respecting the Chesapeake. I have read the whole with attention, and am particularly impressed with the concluding letter of Mr: Madison, which is universally admitted to be a very luminous and correct State paper. That it could not be answered or refuted, is very apparent from the replication given to it, by the Envoy Extraordinary; and I feel confident, that it will diffuse a proper and just sentiment on the subject of our disputes with England, among the people; this was a thing much to be desired, in this quarter; for, I verily believe, that the federal newspapers have created great doubts in the minds of many, as to the justice and propriety of our pretentions upon the great questions, which have been agitated between our Government and Great Britain. The appearance of an undue influence on the part of France & Spain has been such as to create distrust and jealousy, and as the sources of correct information, on this point, were hidden from the view of the world, it is not surprising to me, that suspicions should grow out of a state of things, which prudence might have enjoined upon Government, as the best policy. There seemed to me in Mr. Quincy’s speech upon his motion for more information upon the subject of our relations with France, sufficient grounds for such a call, and I was not at all displeased at any thing which he urged on that occasion. There has been too little apparent sensibility in the Executive to French Tyranny; too anxious a solicitude to wink at insults and to smoother complaint against injuries of a very aggravated description to which our National interests have been subject for two years past, on the part of France. To what reasons of State this policy must be ascribed, is not for me to say. I can only find one apology or palliation for it— viz the Naval impotence of France and the Naval preponderance of Great Britain. The idea of a deeply rooted hostility to Commerce, existing in the dispositions of the South, obtains fresh credit in the North, from the first imposition & long duration of the Embargo; though many other indications have been given, which tend to a confirmation of such an opinion here, this measure is viewed as the first practical illustration of a very broad theory, and I think the feelings of our people have, in many instances, been successfully assailed by the outcry which has been made on this subject. Its effects are not visible so much in those places, where we should naturally look for them, (the sea port and fishing towns) as but among the farmers; there may therefore be some falacy in the inference that the Embargo, has been an unpopular measure, even in this quarter of the Union. It is too plain that without such a precaution on the part of Government, a vast proportion of our Navigation would have encountered other perils than those of the Sea, to the utter ruin of all the Insurers on the Continent.
So much has been said among your constituents of your agency in the passage of the Embargo Act, from which your Colleague dissented and has taken so much pains to condemn, that I feel much rejoiced at the prospect of a publick appeal on your part, which I understand is now in the press and will appear tomorrow. Whether you adopted this idea from your own sense of its propriety and expediency, or whether the step first taken by your Colleague forced it upon you; it is a general opinion among your friends that it had become absolutely necessary. To a certain class of your Constituents it will afford no pleasure, but to those who are well intentioned towards you, it will be very grateful. It appeared to me very clearly that the disposition to appretiate the conduct of your Colleague was greatly quickened by an opposite disposition towards you, and the freedom of remark in which some Gentlemen have indulged upon the course you have pursued during the present Session, of which I, of course, have heard only a small proportion, has not been calculated to inspire your friends with any very conciliatory sentiments towards them. Their language has been full of reproach and very much in the style formerly used towards your father upon his continuing to treat with the French Government in 1799. I need not add that it has proceeded from the same sources and from a similar policy.
For electioneering watch-words the Junto adopted the very significant phrazes “Gore & no Embargo”—“Gore and free trade”—“Sullivan and starvation.” If Mr: Giles has not got the right scent for cabalistick words, in his late speech, I think he might perceive the odour very strong here. The whole pack opened with this view holla, and have been in full cry ever since. I was thrown out in the first start and have never been able to come up with the hunters or even get a view of the game. I am but a poor Country Squire and ill-mounted for this kind of chase.
To me it was and yet is quite incomprehensible, how the election of Mr. Gore could effect the raising of the Embargo, and as to free-trade, so long as the foreign pressure existed upon our maratime rights, I could discern no other method of extricating the Nation from these difficulties, but by unconditional submission to the law of the strongest. For this step I did not feel prepared, and being rather dubious whether the non-election of the Junto favourite, would necessarily be followed by starvation, I concluded to take my chance for one year longer, under the present Governor, if he should be re-elected, leaving that event however to any body’s agency but my own.
The votes given in are more numerous than I expected and the increase for Sullivan less. In many places there is a visible change, but as frequently in favor of one Candidate as the other. According to returns already published, Mr: Gore has a majority of two thousand and upwards, but from a paragraph in yesterday’s Sentinel I infer, that Major Russell thinks Mr. Sullivan will prevail in the end. I regret, that the principles on which Mr. Gore’s election was advocated were of a nature to cause the with holding from him my vote. Personal considerations had no agency in it; for surely I have no cause of dislike or enmity to the man; on the contrary I have a great respect and esteem for his character and an opinion of his talents which he would not think derogatory, himself being judge; but the party abused and vilified you for holding opinions such as Mr: Gore was said to disclaim, and as I had not passed sentence of condemnation against you for those opinions I could not sanction by my vote, those who had. Another thing, Mr: Gore was not in my judgment, the man to whom the federal party were preeminently indebted, nor for whom this mark of their favor ought at this time to have been reserved. If any other motives deterred me from voting, they were such as would receive no quarter from federalism, of course I have no pride in recording them.
Since the fever of Electioneering is over, for the present, and the publick pulse is reduced to its usual beat, you will not expect a very rapid circulation of your communication upon the State of the Nation. No Six-thousand copies of editions will find a sale in a few hours, though it is possible some of the Newspapers of one side or the other may reprint it. With a view to the May Elections it will find its way gradually through the State, most probably by the help of the Democrats, who will father it as a refutation of the Epistle of Timothy, if for no other reason; but so many have already believed in Timothy that the gospel of John will labour hard with them. To convince the unconverted, (as our Braintree Minister who preached for us to day, would be likely to say) is as hard a task as to convert the unconvinced.
I have made provision for discharging your Note to R Dexter, having received of Wm Shaw $130 towards it. The amount of principal and interest is $337:90; and I expected ere now to have had sufficient funds collected from your tenants here, to discharge the debt; but only one has yet paid me and that a small sum; before your return I shall settle with them all; whether for cash or approved notes is somewhat dubious. Money is said to be scarce— this I presume you have heard of before now, but I begin to think there is some truth in the story as I find it impossible to collect any for myself.
Your children are well. John dined here to day and sends his love and duty to his parents— We heard from George a few days since, who was then in good health. My wife and children are also well and send much love to you and yours.
Farewell.
